DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaga et al. (US 2013/0313531) (hereafter “Kaminaga”) in view of Takeda (US 2009/0072727) (hereafter “Takeda”), as reference by Ikeda et al. (WO 2005/085387), where Ikeda et al. (US 2007/0190355) (hereafter “Ikeda”).
Regarding claims 1, 2, and 11-10, Kaminaga teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and cathode (paragraphs [0415]-[0430]).  Kaminaga taches the light emitting layer comprises a host material and a dopant, where the amount of the host can be 95t% (paragraph [0418]).  Kaminaga teaches the host material can have the following structure, 
    PNG
    media_image1.png
    213
    224
    media_image1.png
    Greyscale
 (paragraphs [0430] and [0462], compound A-5).  Compound A-5 meets applicant’s formula meets applicant’s formula I, where R1 and R2 are H, T and Y are H, W is H, and V and X are bonded to a group of formula IIc, and compound A-5 meets formula IIa where Ra is a hydrogen atom.  Kaminaga teaches that the phenyl group attached to the carbazole group can comprising a cyano substituted (paragraphs [0030] and [0031]).  Kaminaga also teaches that the compounds can be in the light emitting layer alone (paragraph [0117] taches that the material is preferably 0.1%-99%, but it does not say that the compound cannot be 100%).  Kaminaga teaches that the light emitting layer can be made using vacuum deposition (paragraph [0415]).  Kaminaga teaches that the compound above can be made using the method taught by Ikeda (paragraph [0114]).  Ikeda teaches that the pyridine compound can be made using a 3,5-R1-subsituted and 2,6-R2 substituted 4-pyridineboronic acid is used as a reactant (paragraph [0131] of Ikeda).    
Kaminaga does not specifically teach a compound comprising a cyano group on the phenyl group attached to the carbazole groups.
Takeda teaches a similar electroluminescent device (paragraphs [0383]-[0390]).  Takeda teaches the following host materials, 
    PNG
    media_image2.png
    196
    210
    media_image2.png
    Greyscale
,  
    PNG
    media_image3.png
    136
    197
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    118
    227
    media_image4.png
    Greyscale
 (is a single example), and Takeda teaches that adding the cyano group to the compound improve the efficiency and lowers the drive voltage of the device (paragraphs [0099] and [0383]-[0396], Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the compound of Kaminaga to comprise a cyano group between the two carbazole groups, as taught by Takeda.  The motivation would have been to improve the efficiency and lower the drive voltage of the device.
Regarding claims 3-10, Kaminaga teaches that the carbazole groups can comprise substituents, such as t-butyl groups or phenyl groups (paragraphs [0030] and [0031]).  Kaminaga teaches that the carbazole groups can be 
    PNG
    media_image5.png
    122
    129
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    99
    158
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    133
    210
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    132
    175
    media_image8.png
    Greyscale
 (paragraph [0112]). Kaminaga does not limit that location of the substituent groups on the carbazole group (paragraphs [0030] and [0031]). 
Kaminaga does not specifically teach a compound that meets the applicant’s claimed invention, where the carbazole groups are substituted.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the carbazole group in 
    PNG
    media_image1.png
    213
    224
    media_image1.png
    Greyscale
 for 
    PNG
    media_image7.png
    133
    210
    media_image7.png
    Greyscale
, 
    PNG
    media_image6.png
    99
    158
    media_image6.png
    Greyscale
, or 
    PNG
    media_image8.png
    132
    175
    media_image8.png
    Greyscale
.  The substitution would have been one specifically taught carbazole group for another specifically taught carbazole group and would lead to a host material for an electroluminescent device.  Kaminaga teaches that compounds can be used as host materials for electroluminescent devices and one of ordinary skill in the art would expect the compounds to act in a similar manner as the other host material compounds of Kaminaga.
Furthermore, it would have been obvious to change the position of the substituent groups on the carbazole groups. Kaminaga does not limit the attachment position of the groups and the groups are positional isomers of each other; therefore, it would have obvious to change the position of the substituent groups. The modification would lead to compounds that meet applicant’s claimed formulae IIIa, IIIb, IIIc, IIId, IIIe, IIIf, IIIg, and IIIh.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759